Scott, J.:
There can be no doubt that the liquor traffic which had theretofore been carried on upon the premises was wholly abandoned on October 1, 1897, and that from that time down to March, 1903, not only were the premises not occupied for the liquor business, but were in fact used for other purposes. ¡Nor can there be any doubt that Bauer, the owner, when he discontinued business, did so without any purpose of renewing it. The mere circumstance that when he built the new building he had it so constructed that it could, if desired, be used for selling liquor, does not, in my opinion, affect the question. The business having been abandoned for a considerable time could not be renewed without obtaining the requisite consents. (Matter of Hawkins, 165 N. Y. 188; Matter of Moulton, 59 App. Div. 25.)
Motion to revoke certificate granted, with costs to applicant to be taxed as in a special proceeding.